Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,  9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutt (US 2004/0078538 A1) in view of Siddiqui (US 10/555145 B1).
As to claim 1, Dutt teaches an apparatus comprising:
at least one processing platform (the framework 101 may be configured to manage the execution of application components that operate across different computers which may be based on different platforms and architectures, paragraphs [103-[104]) comprising one or more processing devices (a device such as an input/output (I/O) device, paragraph [22]);
 said at least one processing platform being configured (framework may be configured to manage the execution of application components, paragraphs [20-[21]) to:
execute a portion of an application program in a first virtual computing element, wherein
the framework 101 may include an automated code marker 103, a concurrent code generator 105, concurrency support (e.g., a scheduler, thread manager, etc.) 107 and a thread pool 109. The framework 101 may enable a developer, for example, to specify portions of software code for concurrent execution, [21]; a software program may be configured to use the markers to generate documentation for the marked code 102; an IMT framework 101 may be implemented on a single computer. The software code may be implemented, for example, on virtual machines (VMs) (e.g., Java Virtual Machines) coupled to one embodiment of an IMT framework 101. The virtual machines may be implemented on one or more computers. The IMT framework 101 may operate on different and various types of computers that may communicate to each other over a network, paragraph [104]);
receive a request for execution of the portion of marked code (the method may include receiving marked code having blocks identified for potential concurrent execution, paragraph [86]-[92]);
determine, one or more cloud platforms on which to execute the portion of marked code (the framework 101 may be configured to manage the execution of application components that operate across different computers which may be based on different platforms and architectures, [21]; receive marked code having a plurality of markers each indicating a block of code marked for concurrent execution and block-level performance criteria for that block, paragraph [8];); and
cause the portion of marked code identified in the request to be executed on the one or
more cloud platforms (receive marked code having a plurality of markers each indicating a block of code marked for concurrent execution and block-level performance criteria for that block, paragraph [8]; IMT 
Dutt does not teach determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code. However, Siddiqui teaches determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code  (Such optional additional execution-related information may have various forms, such as an initial capacity modification policy to use (or information that is part of such a policy), including to indicate upper and/or lower bounds for program execution capacity, a preferred state and/or target range to maintain for one or more specified capacity utilization metrics, etc. As discussed elsewhere, in some embodiments, a user may also select from one or more of various types of computing nodes … the routine then selects the computing nodes to be used for the group, and in block 425 initiates making those selected computing nodes available for the user, such as by provisioning the selected computing nodes and optionally initiating execution of the one or more programs to be executed, col. 28, lines 46-63).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code as taught by Siddiqui into Dutt to allow dynamically modifiable code while in use in order to manage an amount of execution-related capacity that is available to the user from the computing nodes of the group.

As to claim 2, Siddiqui teaches the processing platform is further configured to 15 determine the one or more cloud platforms on which to execute the portion of marked code based on at least one policy (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15).

As to claim 3, Siddiqui teaches the at least one policy comprises determination criteria including one or more of compliance, cost, utilization, data gravity, and processing time (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15).


Siddiqui teaches the processing platform is further configured to determine an optimal cloud platform among the one or more cloud platforms on which to execute the portion of marked code (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15). 

As to claim 5, Siddiqui teaches the one or more cloud platforms comprise at least one of one or more of private cloud platforms and one or more public cloud platforms (the modules and various computing nodes 120 may be provided in various manners, such as at a single data center or otherwise to use a group of co-located computing systems, or instead in a distributed manner using various computing systems in various distinct geographical locations, col.5, lines 44-64).

As to claim 6, Siddiqui teaches the processing platform is further configured to cause the portion of marked code identified in the request to be executed by managing orchestration of the execution of the portion of the marked code within a determined one of the one or more cloud platforms (the routine begins at block 405, where information or a request is received. The routine continues to block 410 to determine if the received request or information is related to initiating execution of one or more programs on a group of computing 

As to claim 7, Siddiqui teaches the processing platform is further configured to obtain credentials for a determined one of the one or more cloud platforms (After a request is received from a user for use of one or more computing nodes, the module 110 may determine whether there are a sufficient number of computing nodes 120 with available resources for satisfying the request, and if so, the module 110 may initiate execution of one or more programs for the request on an appropriate amount of the computing nodes on behalf of the user, such as by forming a logical group 170 of computing nodes for temporary use by that user. In cases where a user schedules a request for future execution of one or more programs on a group of one or more computing nodes, the module 110 may attempt to immediately reserve an appropriate amount of computing nodes for executing the one or more programs at the one or more future .

As to claim 9, Dutt teaches the portion of marked code comprises at least one application function (IMT framework 101 may include a marking API (application programming interface) to identify portions of software code. The marking API may be used by a developer, for example, and/or the automated code marker 103 to embed one or more markers in software code such as the sequential code , paragraph [24]-[30]).

As to claim 11, Dutt teaches the processing platform comprises one or more of controller, a code-marking library module, and a code-wrapper module (the IMT framework 101 may be configured to operate on a single computer to run and manage software code that specifies portions of the software code for concurrent execution, paragraph [21]).

As to claim 12, Dutt teaches the processing platform further comprises a code generation module (A concurrent code generator may be configured to receive marked code having a plurality of markers each indicating a block of code marked for concurrent execution and block-level performance criteria for that block, paragraph [8]).
As to claim 1, Dutt teaches an apparatus comprising:
at least one processing platform (the framework 101 may be configured to manage the execution of application components that operate  comprising one or more processing devices (a device such as an input/output (I/O) device, paragraph [22]);
 said at least one processing platform being configured (framework may be configured to manage the execution of application components, paragraphs [20-[21]) to:
execute a portion of an application program in a first virtual computing element, wherein the application program comprises at least one portion of marked code (the framework 101 may include an automated code marker 103, a concurrent code generator 105, concurrency support (e.g., a scheduler, thread manager, etc.) 107 and a thread pool 109. The framework 101 may enable a developer, for example, to specify portions of software code for concurrent execution, [21]);  a software program may be configured to use the markers to generate documentation for the marked code 102; an IMT framework 101 may be implemented on a single computer. The software code may be implemented, for example, on virtual machines (VMs) (e.g., Java Virtual Machines) coupled to one embodiment of an IMT framework 101. The virtual machines may be implemented on one or more computers. The IMT framework 101 may operate on different and various types of computers that may communicate to each other over a network, paragraph [104]);
the method may include receiving marked code having blocks identified for potential concurrent execution, paragraph [86]-[92]);
determine, one or more cloud platforms on which to execute the portion of marked code (the framework 101 may be configured to manage the execution of application components that operate across different computers which may be based on different platforms and architectures,[21]); and
cause the portion of marked code identified in the request to be executed on the one or
more cloud platforms (receive marked code having a plurality of markers each indicating a block of code marked for concurrent execution and block-level performance criteria for that block, paragraph [8]; IMT framework 101 may be used to transform initial sequential code 100 into running code 106 configured for concurrent execution, The running code 106 may be instrumented for logging in response to an indicated compiler option, paragraph [22]).
Dutt does not teach determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code. However, Siddiqui teaches determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code  (Such optional additional execution-related information may have various forms, such as an initial capacity modification policy to use (or information that is part of such a policy), including to indicate upper and/or lower bounds for program execution capacity, a , col. 28, lines 46-63).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determine, based at least in part on the portion of marked code, one or more cloud platforms on which to execute the portion of marked code as taught by Siddiqui into Dutt to allow dynamically modifiable code while in use in order to manage an amount of execution-related capacity that is available to the user from the computing nodes of the group.

As to claim 14, Siddiqui teaches the processing platform is further configured to 15 determine the one or more cloud platforms on which to execute the portion of marked code based on at least one policy (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; .

As to claim 3, Siddiqui teaches the at least one policy comprises determination criteria including one or more of compliance, cost, utilization, data gravity, and processing time (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15).

As to claim 15, Siddiqui teaches the processing platform is further configured to determine an optimal cloud platform among the one or more cloud platforms on which to execute the portion of marked code (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15). 

 and one or more public cloud platforms (the modules and various computing nodes 120 may be provided in various manners, such as at a single data center or otherwise to use a group of co-located computing systems, or instead in a distributed manner using various computing systems in various distinct geographical locations, col.5, lines 44-64).

As to claim 20, Siddiqui teaches the step of determining the one or more cloud platforms on which to execute the portion of marked code is  at least one policy comprises determination criteria including one or more of compliance, cost, utilization, data gravity, and processing time (the PES provider 105 may provide a selection of various different computing nodes from which a user may choose for executing programs on behalf of the user, such as with each selection having varying amounts and/or types of computing resources (e.g., size, speed and/or type of processing units; number of processing units; amount of memory and/or storage; platform configuration, such as 32-bit or 64-bit; etc., col. 5, line 55- col. 6, line 15).
Claims 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Dutt (US 2004/0078538 A1) in view of Siddiqui (US 10/555145 B1)further in view of Shaul (US 2017/0366606 A1).
As to claims 10 and 18,  the first virtual computing element is a first container (computing instances that are containerized using techniques described herein include virtual machines, physical machines and and the one or more cloud platforms respectively comprise one or more containers remote from the first container (The remote container framework or the remote compute will receive a list of available storage devices to be accessed through virtual hardware elements like a SCSI bus or a fiber channel and the virtual storage devices appear as local drives and may configure the elements to be accessible within the namespace of the remote container instance matching the configuration of the local container instance, paragraph [361]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the first virtual computing element is a first container and the one or more cloud platforms respectively comprise one or more containers remote from the first container as taught by Siddiqui into Dutt to allow minimize a service disruption after server failure, a data center may use an additional standby server to take over the workloads of the faulty server and continue to serve client request.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dutt (US 2004/0078538 A1) in view of Siddiqui (US 10/555145 B1)further in view of Ellis(US 2014/0208197 A1)
As to claim 8, Dutt, Siddiqui do not teach the portion of marked code is marked by a code wrapper. However, Ellis teaches portion of marked code is marked by a code wrapper (the portion of the web page making up the header image may be marked in a database storing the original web page 200 layout as excluded from conversion, paragraph [46]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of portion of marked code is marked by a code 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195